DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 62-64, 66, 68, and 70-73, species (2) (an affinity label that binds a protein, see claim 62), species (4) (profiling the gene expression is performed for a plurality of nuclei from a single cell type, see claim 63), species (9) (the cell type originates in brain tissue or cortex tissue, see claim 64), species (15) (the tissue sample is derived from a mammal, see claim 66), species (20) (the affinity label is an antibody, see claim 68), species (24) (optionally fluorescence-activated cell sorting (FACS) is used to purify the nucleus, see claim 68), species (37) (comparing profiling for a tissue sample originating from a diseased subject and a tissue sample from a healthy subject, see claim 70), species (45) (the tissue sample or the different tissue sample originates from a diseased subject, see claim 71), species (50) (the diseased subject is affected by Alzheimer’s disease, see claim 72), species (65)
(the cell type is associated with Alzheimer’s Disease and is layer 2/3 entorhincortex, see claim 73), Slcla3 from Table 22 in claim 62, astrocyte from cerebellar tissue in claim 64, and a mammal is a human from claim 66 in the reply filed on April 29, 2022  is acknowledged. Claims 62-64, 66, 68, and 70-73 will be examined. 

Drawings
Some words in Figures 12, 13A and 13C cannot be recognized. Applicant is required to submit new Figures 12, 13A and 13C. No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. For example, see paragraph [007]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
Claim 62 is objected to because of the following informalities: (1) “at least one nucleus” in step (b) should be “at least one nucleus of the nuclei”; and (2) “at least one labeled nucleus” should be “the at least one labeled nucleus”. 
Claim 63 is objected to because of the following informality: “profiling the gene expression is performed for a plurality of nuclei from a single cell type” should be “the at least one nucleus is a plurality of nuclei from a single cell type of the tissue sample”. 
Claim 70 is objected to because of the following informality: “comparing profiling for a tissue sample originating from a diseased subject and a tissue sample from a healthy subject” should be “comparing a profiling for a tissue sample originating from a diseased subject and a profiling for a tissue sample from a healthy subject”. 
Claim 73 is objected to because of the following informality: “is selected from” in (iii) should be “is located on”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 62-64, 66, 68, and 70-73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 62 is rejected as vague and indefinite in view of step (b). Since at least one cell type can mean one or more cell type, if the at least one cell type is more than one cell types, it is unclear why an affinity label that binds a nucleic acid transcript or protein in the nucleus of more than one cell types contained in the tissue sample can be unique.  Furthermore, step (b) cites Tables 19-24 is not permitted because a claim should be complete without reference to the specification. See MPEP 2173.05(s). Please clarify. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 62-64, 66, and 68 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Dammer et al., (Journal of Proteome Research, 12, 3193-3206, 2013). 
Regarding claims 62, since it is unknown that an another name of NeuN is Rbfox3 (see “NeuN” from Wikipedia), Dammer et al., teach a method of profiling the gene expression of a nucleus, the method comprising: (a) processing a tissue sample (ie., thawed, frozen, unfixed post-mortem frontal cortex) containing a plurality of cell types to expose nuclei; (b) labeling at least one nucleus from the processed tissue sample by contacting the processed tissue sample with an affinity label that binds protein (ie., NeuN or Rbfox3) unique to the nucleus of at least one cell type contained in the tissue sample, wherein the protein is encoded by a gene selected from Table 19 (ie., NeuN gene or Rbfox3 gene); (c) purifying at least one labeled nucleus (ie., FANS purified nuclei); and (d) collecting protein expression data for the labeled nucleus, thereby profiling the gene expression of the nucleus (ie., quantified proteins in post-FANS nuclei from Supplemental Tables 2 and 3) as recited in claim 62 wherein profiling the gene expression is performed for a plurality of nuclei from a single cell type (ie., cells with NeuN+/histone H3+) as recited in claim 63, the cell type originates from brain tissue as recited in claim 64, the tissue sample is derived from a human as recited in claim 66, the affinity label is an antibody (ie., an antibody against NeuN) and wherein optionally fluorescence-activated cell sorting (FACS) is used to purify the nucleus as recited in claim 68 (see abstract, pages 3192-3200, and Supplemental Tables 2 and 3 in Microsoft excel of online paper). 
Therefore, Dammer et al., teach all limitations recited in claims 62-64, 66, and 68. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 70-72 are rejected under 35 U.S.C. 103 as being unpatentable over Dammer et al., as applied to claims 62-64, 66, and 68 above, and further in view of Levey (US 2014/0255927 A1, published on September 11, 2014). 
The teachings of Dammer et al., have been summarized previously, supra. 
Dammer et al., do not disclose comparing a profiling for a tissue sample originating from a diseased subject and a profiling for a tissue sample from a healthy subject as recited in claim 70, the tissue sample originates from a diseased subject as recited in claim 71, and the diseased subject is affected by Alzheimer’s disease as recited in claim 72. However, Dammer et al., teach that a thawed, frozen, unfixed post-mortem frontal cortex from four brains is from the Brain Banks of Emory University (see page 3194, left column). 
Levey teaches comparison of expression profiles of brain RNAs or proteins from brains having Alzheimer’s disease (AD) with expression profiles of control brains wherein the brains having Alzheimer’s disease (AD) and the control brains are from the Brain Banks of Emory University (see abstract, paragraphs [0029], [0054], [0080] to [0084], and [0128], and claims 1-20). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the methods recited in claims 70-72 by 
comparing a profiling for a tissue sample originating from a diseased subject and a profiling for a tissue sample from a healthy subject wherein the tissue sample originates from a diseased subject and the diseased subject is affected by Alzheimer’s disease in view of the prior arts of Dammer et al., and Levey. One having ordinary skill in the art would have been motivated to do so because the thawed, frozen, unfixed post-mortem frontal cortex from four brains used in the assay taught by Dammer et al., is from the Brain Banks of Emory University (see page 3194, left column) while Levey teaches comparison of expression profiles of brain RNAs or proteins from brains having Alzheimer’s disease (AD) with expression profiles of control brains wherein the brains having Alzheimer’s disease (AD) and the control brains are from the Brain Banks of Emory University (see abstract, paragraphs [0029], [0054], [0080] to [0084], and [0128], and claims 1-20).  One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the methods recited in claims 70-72 using the thawed, frozen, unfixed post-mortem frontal cortex from four brains used in the assay taught by Dammer et al., for other purposes in view of the prior arts of Dammer et al., and Levey such that a profiling (ie., expression profiles of brain RNAs or proteins) for a tissue sample originating from a diseased subject and a profiling for a tissue sample from a healthy subject would be compared. 

Claim 73 is rejected under 35 U.S.C. 103 as being unpatentable over Dammer et al., in view of Levey as applied to claims 62-64, 66, 68, and 70-72 above, and further in view of Matute Almau et al., (US 2009/0131339 A1, published on May 21, 2009) and Charette et al., (US 2005/0164938 A1, published on July 28, 2005). 
The teachings of Dammer et al., and Levey have been summarized previously, supra. 
Dammer et al., and Levey do not disclose that the cell type is associated with Alzheimer’s Disease and is from CA1 hippocampus as recited in claim 73. 
	Matute Almau et al., teach that pyramidal layer of the CA1 hippocampus contains 
NeuN+ cells (see paragraph [0048]). 
	Charette et al., teach that degeneration of pyramidal CA1 neurons, which are located in the CA1 region of the hippocampus, is one characteristic of Alzheimer's disease (see paragraph [0053]). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the method recited in claim 73 wherein the cell type is associated with Alzheimer’s Disease and is from CA1 hippocampus in view of the prior arts of Dammer et al., Levey, Matute Almau et al., and Charette et al.. One having ordinary skill in the art would have been motivated to do so because Dammer et al., teach that an affinity label that binds protein unique to the nucleus of at least one cell type contained in the tissue sample is an antibody against NeuN or Rbfox3 (see above rejection under 35 U.S.C. 102 (a) (1)),  Matute Almau et al., teach that pyramidal layer of the CA1 hippocampus contains NeuN+ cells (see paragraph [0048]), and Charette et al., teach that degeneration of pyramidal CA1 neurons, which are located in the CA1 region of the hippocampus, is one characteristic of Alzheimer's disease (see paragraph [0053]). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the method recited in claim 73 using an antibody against NeuN or Rbfox3 in view of the prior arts of Dammer et al., Levey, Matute Almau et al., and Charette et al., such that the cell type (ie., the cell type, which is NeuN+ cells and is identified by an antibody against NeuN or Rbfox3) is associated with Alzheimer’s Disease and is from CA1 hippocampus. 

Conclusion
16.	 No claim is allowed. 
17.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        July 21, 2022